1 F.3d 1234
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ismail SLOAN, Plaintiff-Appellant,andLonnie JONES;  Kyle Stephens, on behalf of themselves andothers similarly situated, Plaintiffs,v.T. W. THORNHILL;  City of Lynchburg;  Lynchburg City Jail;Lawrence Simpson, Sheriff, Defendants-Appellees.Ismail SLOAN, Plaintiff-Appellant,andLonnie JONES;  Kyle Stephens, on behalf of themselves andothers similarly situated, Plaintiffs,v.T. W. Thornhill;  City of Lynchburg;  Lynchburg City Jail;Lawrence Simpson, Sheriff, Defendants-Appellees.
Nos. 92-7223, 92-7258.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 23, 1993.Decided:  July 30, 1993.

Appeals from the United States District Court for the Western District of Virginia, at Roanoke.  Glen E. Conrad, Magistrate Judge.  (CA-91-422)
Ismail Sloan, Appellant Pro Se.
William Fain Rutherford, Jr., Mark Douglas Loftis, Woods, Rogers & Hazlegrove, Roanoke, Virginia;  William Sampson Kerr, Appomattox, Virginia, for Appellees.
W.D.Va.
DISMISSED.
Before WILKINS and HAMILTON, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Ismail Sloan appeals from two orders pertaining to a civil rights action filed by inmates of the Lynchburg City Jail.  In No. 92-7223, Sloan appeals from the district court's order granting partial summary judgment for Defendants concerning claims for monetary damages asserted by certain individual plaintiffs.  We grant Defendants' motion to dismiss Appeal No. 92-7223 as interlocutory.  This Court may exercise jurisdiction only over final orders, 28 U.S.C.Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.  R. Civ. P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
In No. 92-7258, Sloan appeals from the district court's order vacating its earlier order allowing him to intervene in the class action for injunctive relief.  We find that the district court properly vacated its intervention order;* consequently, we dismiss Appeal No. 92-7258 as interlocutory.  See Sam Fox Publishing Co. v. United States, 366 U.S. 683, 695 (1961);  Francis v. Chamber of Commerce of United States, 481 F.2d 192, 196 (4th Cir. 1973).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 See Aluminum Co. of America v. Utilities Comm'n of North Carolina, 713 F.2d 1024, 1025 n.1 (4th Cir. 1983) (denial of intervention appropriate where existing plaintiffs adequately represent others' interests), cert. denied, 465 U.S. 1052 (1984)